DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 4/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 9,211,132, 10,709,466 and 10,722,254 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Fredericks on 4/19/2022.
	Claim 1: An obstruction removal device for capturing and removing obstructions from a vascular system comprising: 
a plurality of engaging members; and, 
a plurality of links in which each of the plurality of links connect one of the plurality of engaging members to an adjacent engaging member of the plurality of engaging members; 
wherein the plurality of links are configured such that at least one of the plurality of engaging members can rotate independently of another of the plurality of engaging members.

Claim 2: The obstruction removal device of claim 1, wherein each of the plurality of engaging members includes an opening which each of the plurality of links is positioned through.

Claim 3: The obstruction removal device of claim 1, wherein each of the plurality of engaging members includes two openings, each of the openings are positioned at a proximal end and a distal end of each of the plurality of engaging members.

Claim 8: An obstruction removal device for capturing and removing obstructions from a vascular system comprising: 
a plurality of engaging members that each have an opening; and, 
a plurality of links that are each positioned through the opening of at least one of the plurality of engaging members, each of the links connecting one of the plurality of engaging members to an adjacent engaging member of the plurality of engaging members, 
wherein at least one of the plurality of engaging members can rotate independently of another of the plurality of engaging members.

Claim 9: The obstruction removal device of claim 8, wherein each of the engaging members has an additional opening.

Claim 10: The obstruction removal device of claim 9, wherein the opening is a proximal end opening and the additional opening is a distal end opening. 

Claim 11: The obstruction removal device of claim 8, wherein the plurality of links each include an elongate element and an enlarged end.

Claim 12: The obstruction removal device of claim 8, wherein the plurality of links each include an elongate element and two enlarged ends.

Claim 13: The obstruction removal device of claim 8, wherein each of the engaging members can rotate independently of each of the other of the plurality of engaging members.

Claim 14: The obstruction removal device of claim 8, wherein the plurality of links are configured such that at least one of the plurality of engaging members can rotate independently of another of the plurality of engaging members. 

Claim 19: An obstruction removal device for capturing and removing obstructions from a vascular system comprising: 
three engaging members; and, 
two links, each of the links connecting one of the three engaging members to an adjacent engaging member of the three engaging members; 
wherein one of the three engaging members can rotate independently of two of the three engaging members.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose a plurality of links or two links that each of the plurality of links connect one of the plurality of engaging members to an adjacent engaging member of the plurality of engaging members (claims 1, 8 and 19). 
The prior art of record of Brady (US Pub No. 2013/0345739) discloses everything in claims 1, 8 and 19 including an obstruction removal device (Figures 17 and 20a) for capturing and removing obstructions from a vascular system that includes a plurality of engaging members (351) (Figure 17) and wherein at least one of the plurality of engaging members can rotate independently of another of the plurality of engaging members (Figure 20a) (Paragraphs 0546) but fails to disclose a plurality of links or two links that each of the plurality of links connect one of the plurality of engaging members to an adjacent engaging member of the plurality of engaging members (claims 1, 8 and 19).  
The limitations as stated above in claims 1, 8 and 19 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771